                                                               The Honorable:                           Brian D. Lynch
                                                               Chapter 7
                                                               Location:                                   Telephonic
                                                               Hearing Date:                               06/16/2021
                                                               Hearing Time:                                09:00 a.m.
                                                               Response Date:                              06/09/2021


                                    UNITED STATES BANKRUPTCY COURT
                                    WESTERN DISTRICT OF WASHINGTON



In re: LAURORE, ISMAELITE                              §         Case No. 20-41126
                                                       §
                                                       §
                                                       §
                     Debtor(s)


                                 NOTICE OF TRUSTEE’S FINAL REPORT AND
                                   APPLICATIONS FOR COMPENSATION
                                     AND DEADLINE TO OBJECT (NFR)

          Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that Kathryn A. Ellis,
trustee of the above styled estate, has filed a Final Report and the trustee and the trustee’s professionals have
filed final fee applications, which are summarized in the attached Summary of Trustee’s Final Report and
Applications for Compensation.
        The complete Final Report and all applications for compensation are available for inspection at the
Office of the Clerk, at the following address:

                                          United States Bankruptcy Court
                                                  1717 Pacific Ave
                                                      Suite 2100
                                                Tacoma, WA 98402
          You are hereby notified that a hearing is scheduled to be held telephonically on June 16, 2021, at 9:00
a.m. for the purpose of considering the Trustee's Final Report and applications for compensation and for
reimbursement of expenses and for approval of and transacting such other business as may properly come
before the Court. Any creditors or other parties in interest who have an objection to the final report or
applications must, by the response date, June 9, 2021, file their written objections with the Court and serve
copies on the Trustee and the United States Trustee at the following mailing addresses:

        Kathryn A. Ellis
        5506 6th Ave S, Suite 207
        Seattle, WA 98108

        United States Trustee's Office
        700 Stewart Street, Suite 5103
        Seattle, WA 98101-1271

       IF NO RESPONSE IS TIMELY FILED AND SERVED, THE COURT MAY, IN ITS DISCRETION,
APPROVE THE TRUSTEE'S FINAL REPORT AND THE REQUESTED COMPENSATION AND
REIMBURSEMENT OF EXPENSES PRIOR TO THE HEARING WITHOUT FURTHER NOTICE, AND STRIKE
THE HEARING.
UST Form 101-7-NFR (10/1/2010)




    Case 20-41126-BDL            Doc 45     Filed 05/06/21       Ent. 05/06/21 08:59:44         Pg. 1 of 6
        The dial-in information for this hearing is:

        Judge Brian D. Lynch
        Dial: 1-888-363-4749
        Access code: 5974828#
        To join the call: Press # sign again
        Security code: 8109#
        Name: Speak your name when prompted
Date Mailed: 05/06/2021                                  By:: /s/ Kathryn A. Ellis
                                                                                     Trustee
Kathryn A. Ellis
5506 6th Ave S
Suite 207
Seattle, WA 98108
(206) 682-5002
kae@seanet.com




UST Form 101-7-NFR (10/1/2010)




     Case 20-41126-BDL            Doc 45       Filed 05/06/21   Ent. 05/06/21 08:59:44         Pg. 2 of 6
                                                                          The Honorable:                                Brian D. Lynch
                                                                          Chapter 7
                                                                          Location:                                           Telephonic
                                                                          Hearing Date:                                       06/16/2021
                                                                          Hearing Time:                                        09:00 a.m.
                                                                          Response Date:                                      06/09/2021




                                       UNITED STATES BANKRUPTCY COURT
                                       WESTERN DISTRICT OF WASHINGTON


In re:LAURORE, ISMAELITE                                      §      Case No. 20-41126
                                                              §
                                                              §
                                                              §
                        Debtor(s)


                                     SUMMARY OF TRUSTEE’S FINAL REPORT
                                     AND APPLICATIONS FOR COMPENSATION

                   The Final Report shows receipts of :                              $                        265,181.00
                   and approved disbursements of:                                    $                        245,489.91
                   leaving a balance on hand of1:                                    $                         19,691.09

              Claims of secured creditors will be paid as follows:

  Claim       Claimant             Claim Asserted         Allowed Amount of        Interim Payments to             Proposed
  No.                                                                Claim                       Date               Payment
  S1          JPMorgan                 332,325.00                 221,180.07                 221,180.07                  0.00
              Chase Bank
              NA
  3           Lancaster at                3,851.92                   3,052.00                   3,052.00                 0.00
              Loch Leven
              HOA

                                                  Total to be paid to secured creditors:          $                      0.00
                                                  Remaining balance:                              $                 19,691.09

              Applications for chapter 7 fees and administrative expenses have been filed as follows:
  Reason/Applicant                                                                Total           Interim          Proposed
                                                                              Requested       Payments to           Payment
                                                                                                    Date
  Trustee, Fees - Kathryn A. Ellis                                               5,884.75              0.00         5,884.75

           1The  balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
      earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
      receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
      account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010)




      Case 20-41126-BDL              Doc 45       Filed 05/06/21         Ent. 05/06/21 08:59:44               Pg. 3 of 6
  Reason/Applicant                                                          Total            Interim         Proposed
                                                                        Requested        Payments to          Payment
                                                                                               Date
  Trustee, Expenses - Kathryn A. Ellis                                      310.50                0.00          310.50
  Charges, U.S. Bankruptcy Court                                            700.00                0.00          700.00
  Bond Payments - International Sureties Ltd.                                  2.03               2.03            0.00
  Costs re Sale of Property - closing costs                               3,003.34          3,003.34              0.00
  Other State or Local Taxes (post-petition) - property taxes               842.69              842.69            0.00
  Other State or Local Taxes (post-petition) - excise tax                 1,789.90          1,789.90              0.00
  Realtor for Trustee Fees (Real Estate Commissions) - Kavita            15,342.00         15,342.00              0.00
  Uttamchandani
  Realtor for Trustee Expenses - Kavita Uttamchandani                       265.00              265.00            0.00

                 Total to be paid for chapter 7 administrative expenses:                    $                  6,895.25
                 Remaining balance:                                                         $                 12,795.84

            Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                   Total              Interim           Proposed
                                                                     Requested          Payments to       Payment
                                                                                        Date

                                                       None

                 Total to be paid for prior chapter administrative expenses:                $                      0.00
                 Remaining balance:                                                         $                 12,795.84

             In addition to the expenses of administration listed above as may be allowed by the Court,
    priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured)
    creditors.
             Allowed priority claims are:
  Claim     Claimant                              Allowed Amount         Interim Payments                    Proposed
  No.                                                    of Claim                  to Date                    Payment

                                                       None

                                                Total to be paid for priority claims:       $                      0.00
                                                Remaining balance:                          $                 12,795.84




UST Form 101-7-NFR (10/1/2010)




    Case 20-41126-BDL           Doc 45        Filed 05/06/21       Ent. 05/06/21 08:59:44                Pg. 4 of 6
              The actual distribution to wage claimants included above, if any, will be the proposed
      payment less applicable withholding taxes (which will be remitted to the appropriate taxing
      authorities).
              Timely claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
      paid pro rata only after all allowed administrative and priority claims have been paid in full. The timely
      allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if applicable).

             Timely allowed general (unsecured) claims are as follows:
  Claim      Claimant                              Allowed Amount         Interim Payments               Proposed
  No.                                                     of Claim                  to Date               Payment

                                                        None

                     Total to be paid for timely general unsecured claims:                $                    0.00
                     Remaining balance:                                                   $               12,795.84

              Tardily filed claims of general (unsecured) creditors totaling $47,229.12 have been allowed
      and will be paid pro rata only after all allowed administrative, priority and timely filed general
      (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated to be 27.1
      percent, plus interest (if applicable).
             Tardily filed general (unsecured) claims are as follows:
  Claim      Claimant                              Allowed Amount         Interim Payments               Proposed
  No.                                                     of Claim                  to Date               Payment
  1          Accounts Receivable Inc.                      3,468.18                    0.00                   939.64
  2          Navy Federal Credit Union                    10,109.49                    0.00               2,738.98
  4          Army & Air Force Exchange                     1,781.72                    0.00                   482.72
             Services
  5          U.S. Department of Education                 31,869.73                    0.00               8,634.50

                     Total to be paid for tardily filed general unsecured claims:         $               12,795.84
                     Remaining balance:                                                   $                    0.00

               Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
      ordered subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only
      after all allowed administrative, priority and general (unsecured) claims have been paid in full. The
      dividend for subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if
      applicable).
               Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
      ordered subordinated by the Court are as follows:

                                                        None




UST Form 101-7-NFR (10/1/2010)




      Case 20-41126-BDL           Doc 45      Filed 05/06/21        Ent. 05/06/21 08:59:44          Pg. 5 of 6
  Claim    Claimant                             Allowed Amount        Interim Payments               Proposed
  No.                                                  of Claim                 to Date               Payment

                                                     None

                                           Total to be paid for subordinated claims: $                        0.00
                                           Remaining balance:                        $                        0.00




                                               Prepared By: /s/ Kathryn A. Ellis
                                                                                   Trustee
    Kathryn A. Ellis
    5506 6th Ave S
    Suite 207
    Seattle, WA 98108
    (206) 682-5002
    kae@seanet.com




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010)




    Case 20-41126-BDL           Doc 45      Filed 05/06/21      Ent. 05/06/21 08:59:44          Pg. 6 of 6
